DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-13 and 19-23 in the reply filed on 04/12/2021 is acknowledged. 
Claims 1-25 are pending. Claims 14-18, 24 and 25 are withdrawn from consideration. Claims 1-13 and 19-23 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0074511) and Vincenzo Amendola et al., as evidence (Comprehensive Analytical Chemistry, Vol 66, p81-152, 2014).
3)3), potassium tetrachloroaurate (III) (KAuCl4), sodium chloroaurate (NaAuCl4), chloroauric acid (HAuCl4), sodium bromoaurate (NaAuBr4), gold chloride (AuCl), gold (III) chloride (AuCl3), and gold bromide (AuBr3)(0042).The target-oriented peptide is useful in targeting EGFR, which is specific 
NOTE: With respect to superparamagnetic function of gold nanoparticle as evidence (Vincenzo Amendola et al. Comprehensive Analytical Chemistry, Vol 66, p81-152, 2014)  the observation of ferromagnetic-like response in nanoparticles (NPs) of traditionally nonmagnetic metallic systems as Pd, Pt, Ag, and Au has motivated a great interest, as well as theoretical effort, to find its possible origin. Some of the novel properties/phenomena that appear/occur at the nanoscale are monodomain configuration instead of a mutlidomain configuration, superparamagnetism, and enhancement of the local density of states as well as of the local magnetic moments. Surface modification of the NPs by capping with appropriate molecules could also drastically affect the magnetic behavior of the NPs with respect to the observed behavior in bulk. One of the most surprising examples of such novel magnetic properties is the observation of a ferromagnetic-like behavior in materials that are not ferromagnetic in bulk. More surprising is the case of noble metal Au and Ag nanostructures that are diamagnetic in bulk. The local enhancement of the density of states seems to be responsible for the observed behavior or an appropriate coating and the associated charge transfer is the origin of the magnetic behavior observed in Au and Ag nanoparticles. It should be mentioned that the observation of ferromagnetism in Au NPs adds an important new .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brisson et al., (US 2009/0098574) in view of Lee et al. (US 2016/0074511) and Vincenzo Amendola et al., (Comprehensive Analytical Chemistry, Vol 66, p81-152, 2014).
Brisson discloses composition comprising surface functionalized nanoparticle (gold nanoparticles) with a size of 1 to 20 nm, wherein surface modified by grafting thereon by covalent linkage a plurality of spacers , a spacer being itself linked to a protein in a stereo-specific manner (abstract and 0010). The protein derivative is an annexin derivative and modifications of the natural protein to obtain the protein derivative may consists for example in mutations(s) and/or fusion with another polypeptide or protein, as well as addition of a poly-histidine extension (0022). Additional disclosure includes that he nanoparticles have several properties that render them adapted to various detection methods. They present interesting optical and spectroscopic properties, as well as properties of interaction with X-rays or with other types of radiation, which allow various approaches of detection and quantification to be developed, among which optical microscopy, spectrophotometry, surface plasmon resonance (SPR), localized surface plasmon resonance (LSPR), Surface Enhanced Raman Scattering (SERS). The use of gold nanoparticles in X-ray tomography imaging (.mu.-scanner X) or the application of the developed strategy for developing other types of functionalized particles acting as contrast agents in Magnetic Resonance Imaging (MRI) or radioactively labelled with F18 
Brisson fails to specifically disclose functionalized gold nanoparticles comprising recombinant hepatitis B virus (HBV) capsid protein nanoparticles in the composition.
Lee discloses a recombinant self-assembled protein composition comprising a target-oriented peptide and a gold ion reducing peptide; a gold-protein particle fusion in which a gold nanoparticle is formed on a recombinant self-assembled protein nanoparticle composed of copies of the recombinant self-assembled protein (abstract and 0010). The self-assembled protein is a hepatitis B virus (HBV) capsid protein and the target-oriented peptide may be introduced into a spike, or an N- or C-terminus of the recombinant HBV capsid protein (0027). The gold nanoparticle of the gold-protein particle fusion may have a diameter of 1 nm or less and the size of the gold nanoparticle may vary depending on the kind of the recombinant self-assembled protein, and can be adjusted by controlling the gap between the gold particle reducing peptide and the gold nanoparticle size-controlling peptide (0047). In one embodiment, the gold ion reducing peptide may have an amino acid sequence comprising two or more tyrosine residues (Yn, n≥2), histidine (Hn, n≥2), or cysteine (Cn, n≥2). The gold ion reducing peptide may be hexatryosine (0033). In one embodiment, the target-oriented peptide may be introduced into a spike site of the recombinant HBV capsid protein and positioned between two peptide segments (a.a. 1-78 and a.a. 81-149) of the HBV capsid protein (0031). The recombinant self-assembled protein have a linker peptide between the gold ion reducing peptide and the gold nanoparticle size-controlling peptide (0035). The gold precursor that can be used in 3)3), potassium tetrachloroaurate (III) (KAuCl4), sodium chloroaurate (NaAuCl4), chloroauric acid (HAuCl4), sodium bromoaurate (NaAuBr4), gold chloride (AuCl), gold (III) chloride (AuCl3), and gold bromide (AuBr3)(0042).The target-oriented peptide is useful in targeting EGFR, which is specific for human breast cancer cells, or EDB which can be used as a biomarker for head and neck cancer (0030). Additional disclosure includes that the gold-protein particle fusion allows for bioimaging through X-ray or CT scanning, thus visibly monitoring migration to and arrival at a target site and allows in preparing a contrast agent, a contrast agent composition comprising the gold-protein particle fusion and a pharmaceutically acceptable carrier.
NOTE: With respect to superparamagnetic function of gold nanoparticle as evidence (Vincenzo Amendola et al. Comprehensive Analytical Chemistry, Vol 66, p81-152, 2014)  the observation of ferromagnetic-like response in nanoparticles (NPs) of traditionally nonmagnetic metallic systems as Pd, Pt, Ag, and Au has motivated a great interest, as well as theoretical effort, to find its possible origin. Some of the novel properties/phenomena that appear/occur at the nanoscale are monodomain configuration instead of a mutlidomain configuration, superparamagnetism, and enhancement of the local density of states as well as of the local magnetic moments. Surface modification of the NPs by capping with appropriate molecules could also drastically affect the magnetic behavior of the NPs with respect to the observed behavior in bulk. One of the most surprising examples of such novel magnetic properties is the observation of a ferromagnetic-like behavior in materials that are not ferromagnetic in bulk. More 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate recombinant hepatitis B virus (HBV) capsid protein nanoparticles into Brisson’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Lee teaches that compared with conventional gold nanoparticles, the gold-protein nanoparticle fusions show structural stability against pH variation and concentration variation, and also have excellent target-

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.